Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into by and between
HERITAGE COMMERCE CORP, a California bank holding company (the “Company”),
HERITAGE BANK OF COMMERCE, a California banking corporation (the “Bank”), and
MICHAEL BENITO, an individual (the “Executive”) as of February 1, 2012 (the
“Effective Date”).  This Agreement replaces any previous agreements between the
parties and makes such previous agreements null and void.

 

RECITALS

 

WHEREAS, the Company is a California corporation and a bank holding Company
registered under the Bank Holding Company Act of 1956, as amended, subject to
the supervision and regulation of the Board of Governors of the Federal Reserve
System,

 

WHEREAS, the Company is the parent holding company for the Bank, which is a
California banking association, subject to the supervision and regulation of the
California Department of Financial Institution and the Federal Reserve Board,

 

WHEREAS, the Board of Directors of the Company and the Bank has approved and
authorized the entry into this Agreement with the Executive; and

 

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions for the employment relationship of the Executive with the Company
and the Bank.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company, the Bank and the Executive hereby agree as follows:

 

1.                                       Employment.

 

1.1                                 Title.  The Executive is employed as
Executive Vice President/Business Banking Division Manager of the Bank.  In this
capacity, the Executive shall have such duties and responsibilities as may be
designated to him by the President of the Bank and in accordance with the
objectives or policies of the Board of Directors, from time to time, in
connection with the business activities of the Bank.

 

1.2                                 Devotion to Bank Business.  The Executive
shall devote his full business time, ability, and attention to the business of
the Bank during the term of this Agreement and shall not during the term of this
Agreement engage in any other business activities, duties, or pursuits
whatsoever, or directly or indirectly render any services of a business,
commercial, or professional nature to any other person or organization, whether
for compensation or otherwise, without the prior written consent of the Board of
Directors of the Bank.  It shall not be a violation of this Agreement for the
Executive to (A) serve on corporate, civic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (C) manage personal investments, so long as such activities do
not significantly

 

1

--------------------------------------------------------------------------------


 

interfere with the performance of the Executive’s responsibilities as an
employee of the Bank in accordance with this Agreement.  Nothing in this
Agreement shall be interpreted to prohibit the Executive from making passive
personal investments.  However, the Executive shall not directly or indirectly
acquire, hold, or retain any interest in any business competing with or similar
in nature to the business of the Bank and the Company, except as permitted by
Company policies or authorized by the Chief Executive Officer of the Company.

 

1.3                                 Standard.  The Executive will set a high
standard of professional conduct given his role with the Bank and his
responsibility relative to the Bank’s presence and stature in the community. 
The Executive will, at all times, emulate this high professional standard of
conduct in order to develop and enhance the Bank’s reputation and image.  The
Executive’s and his family’s eligibility and all other terms and conditions of
the Executive’s participation in the Bank’s or Company’s benefit, insurance and
disability plans and programs will be governed by the official plan documents
which may change from year-to-year.  Notwithstanding the foregoing, at a minimum
the Executive shall be entitled to the same benefits as all other executives in
comparable positions with the Bank.  The Executive will comply with all
applicable rules, policies and procedures of the Bank and any of its
subsidiaries and all pertinent regulatory standards as may affect the Bank and
the Company.

 

1.4                                 Location.  The Executive shall provide
services for the Bank at its principal executive offices located in San Jose,
California.  The Executive agrees that the Executive will be regularly present
at the Bank’s principal executive offices and that the Executive may be required
to travel from time to time in the course of performing the Executive’s duties
for the Bank.

 

1.5                                 No Breach of Contract.   The Executive
hereby represents to the Company and the Bank that:  (i) the execution and
delivery of this Agreement by the Executive and the performance by the Executive
of the Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any other agreement or policy to which the
Executive is a party or by which he is otherwise bound; (ii) that the Executive
has no information (including, without limitation, confidential information or
trade secrets) of any other person or entity which the Executive is not legally
and contractually free to disclose the Bank; and (iii) that the Executive is not
bound by any confidentiality, trade secret or similar agreement (other than this
Agreement) with any other person or entity.

 

2.                                       Term.  The term of this Agreement shall
be a period of one (1) year from the Effective Date, subject to the termination
provisions of Section 6.  Upon the occurrence of the first annual anniversary of
the Effective Date, and on each anniversary date thereafter, the term of this
Agreement shall be deemed automatically extended for an additional one (1) year
term, subject to the termination provisions of Section 6.

 

3.                                       Compensation.

 

3.1                                 Salary.  The Executive shall receive a
salary at an annual rate of $230,000 which will be paid in accordance with the
Bank’s normal payroll procedures including applicable adjustments for
withholding taxes.  The Executive shall receive such annual increases in salary,
if any, as may be determined by the Company’s Board of Directors annual review
of the Executive’s compensation each year during the term of this Agreement. 
Participation in deferred

 

2

--------------------------------------------------------------------------------


 

compensation, discretionary or performance bonus, retirement, stock option and
other employee benefit plans and in fringe benefits shall not reduce the annual
rate.

 

3.2                                 Incentive Compensation.  The Executive shall
be entitled to receive an annual incentive compensation payment pursuant to the
terms of the Heritage Commerce Corp Management Incentive Plan in effect at the
date of this Agreement and as amended at any future date or pursuant to any
successor incentive plan or arrangement adopted by the Bank or the Company for
its officers (the “Incentive Plan”).  Notwithstanding any terms of the Incentive
Plan to the contrary, an annual payment under the Incentive Plan for a fiscal
year shall be paid to the Executive no later than the 15th day of the third
month following the end of the calendar year in which the annual incentive
compensation payment is no longer subject to a substantial risk of forfeiture. 
Except as set forth in the Incentive Plan or this Agreement, or in any successor
incentive plan or arrangement, no incentive compensation payments shall be
prorated for a partial year during the year Executive terminates his employment
and the Executive shall not be entitled to receive incentive compensation
payments for any year during the term of this Agreement in which Executive was
not employed by the Bank or the Company for the full fiscal year (not including
his initial year of employment).

 

3.3                                 Automobile Allowance.  The Bank or the
Company will pay to the Executive an automobile allowance in the amount of $700
per month plus gas reimbursement during the term of this Agreement.  The
Executive shall obtain and maintain public liability insurance and property
damage insurance policies with insurer(s) acceptable to the Bank and the Company
with such coverages in such amounts which may be acceptable to the Bank and the
Company from time to time.

 

3.4                                 Other Benefits.  The Executive shall be
entitled to those benefits adopted by the Bank and the Company for all officers
of the Bank, subject to applicable qualification requirements and regulatory
approval requirements, if any.  To the extent that the level of such benefits is
based on seniority or compensation levels, the Company and the Bank shall make
appropriate and proportionate adjustments to the Executive’s benefits.  The
Executive shall be further entitled to the following additional benefits which
shall supplement or replace, to the extent duplicative of any part or all of the
general officer benefits, the benefits otherwise provided to the Executive:

 

(a)                                  Vacation.  The Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Bank as in effect for the Executive or for other executives
in comparable positions with the Bank; provided, however, that the Executive
shall be entitled to earn paid vacation at the rate of not less than 25 days
vacation days for each calendar year (reduced pro rata for any partial year), of
which at least 10 days (reduced pro rata for any partial year) must be taken
consecutively.  Vacation may be accrued in accordance with the Company’s
policy.  The date or dates of vacation shall be determined by the Executive and
the Bank’s President, and will be subject to the Bank’s business requirements.

 

(b)                                 Insurance.  The Bank or the Company shall
provide during the term of this Agreement at no cost to the Executive group
life, health (including medical, dental, vision and hospitalization), accident
and disability insurance coverage for the Executive and his dependents through a
policy or policies provided by the insurer(s) selected by the Bank or the
Company in

 

3

--------------------------------------------------------------------------------


 

their sole discretion on the same basis as all other executives in comparable
positions with the Bank.

 

(c)                                  401(k).  The Company maintains a
401(k) plan for its eligible employees.  Subject to the terms and conditions set
forth in the official plan documents, the Executive will be eligible to
participate in the 401(k) plan, and shall receive a matching contribution in
accordance with the terms of the 401(k) plan from the Company.

 

3.5                                 Business Expenses.  The Executive shall be
entitled to incur and be reimbursed for all reasonable business expenses.  The
Bank agrees that it will reimburse the Executive for all such expenses upon the
presentation by the Executive, from time to time, of an itemized account of such
expenditures setting forth the date, the purposes for which incurred, and the
amounts thereof, together with such receipts showing payments in conformity with
the Bank’s established policies.  Reimbursement shall be made within a
reasonable period after the Executive’s submission of an itemized account in
accordance with the Bank’s policies.

 

4.                                       Indemnity.  The Bank and the Company
shall indemnify and hold the Executive harmless from any cost, expense or
liability arising out of or relating to any acts or decisions made by the
Executive on behalf of or in the course of performing services for the Bank to
the same extent the Bank and the Company indemnifies and holds harmless other
executive officers and directors of the Bank and in accordance with the articles
of incorporation, bylaws and established policies of the Bank and the Company.

 

5.                                       Certain Terms Defined.  For purposes of
this Agreement:

 

5.1                                 “Accrued Obligations” means the sum of the
Executive’s Base Salary and accrued vacation through the Date of Termination to
the extent not theretofore paid, outstanding expense reimbursements and any
compensation previously deferred by the Executive to the extent not theretofore
paid.

 

5.2                                 “Average Annual Bonus” shall mean the
average annual bonus or incentive compensation amount paid to (or earned by) the
Executive during the three (3) fiscal years (or in any shorter number of years
if the length of employment of the Executive is less than three (3) years)
immediately preceding the termination.

 

5.3                                 “Base Salary” means, as of any Date of
Termination of employment, the current annual salary of the Executive.

 

5.4                                 “Cause” shall mean (i) the Executive
willfully breaches or habitually neglects the duties which the Executive is
required to perform under this Agreement; (ii) the Executive commits an
intentional act of moral turpitude that has a material detrimental effect on the
reputation or business of the Bank or the Company; (iii) the Executive is
convicted of a felony or commits any material and actionable act of dishonesty,
fraud, or intentional material misrepresentation in the performance of the
Executive’s duties under this Agreement; (iv) the Executive engages in an
unauthorized disclosure or use of inside information, trade secrets or other
confidential information; or (v) the Executive willfully breaches a fiduciary
duty, or violates any law, rule or regulation, which breach or violation results
in a material adverse effect on the Company and the Bank (taken as a whole).  If
the Bank decides to terminate the Executive’s employment for Cause, the Bank
will provide the Executive with notice specifying

 

4

--------------------------------------------------------------------------------


 

the grounds for termination, accompanied by a brief written statement stating
the relevant facts supporting such grounds.

 

5.5                                 “Change of Control” shall mean, subject to
the limitations of Section 409A of the Code, set forth in Section 7 of this
Agreement, the earliest occurrence of one of the following events:

 

(a)                                  the acquisition (or acquisition during the
12 month period ending on the date of the most recent acquisition) by any
individual, entity, or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 40% or more of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (“Outstanding Company Voting Securities”); provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change of Control; (i) any acquisition directly from the Company, (ii) any
acquisition by the Company that reduces the number of shares issued and
outstanding through a stock repurchase program or otherwise, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or the Bank or any corporation controlled by the
Company or the Bank or (iv) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (c) of
this Section 5.5; or

 

(b)                                 individuals who, as of the Effective Date,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason other than resignation, death or disability to constitute at
least a majority of the Company’s Board of Directors during any 12 month period;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Company’s Board of
Directors; or

 

(c)                                  consummation of a reorganization, merger or
consolidation of the Company or the Bank, or sale or other disposition (in one
transaction or a series of transactions) of any assets of the Bank or the
Company having a total fair market value equal to, or more than, 40% of the
total gross fair market value of all of the assets of the Bank or the Company
immediately prior to such acquisition or acquisitions (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns all or substantially all of the Company’s or Bank’s assets
either directly

 

5

--------------------------------------------------------------------------------


 

or through one or more subsidiaries) in substantially the same proportions as
their ownership, immediately prior to such Business Combination of the
Outstanding Common Stock and Outstanding Voting Securities, as the case may be,
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
the Bank or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Company’s Board of Directors at the time of the
execution of the initial agreement, or of the action of the Company’s Board of
Directors, providing for such Business Combination; or

 

(d)                                 approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company.

 

5.6                                 “Code” means the Internal Revenue Code of
1986, as amended and any successor provisions to such sections.

 

5.7                                 “Change of Control Period” shall mean the
period of time (a) commencing on the earlier of (i) 120 days before the date the
Change of Control occurs, or if earlier, 120 days before a definitive agreement
is executed by the Company or the Bank for a transaction described in
Section 5.4(c) (provided, however, that in the event of this subsection
(a)(i) the Executive reasonably demonstrates that his termination of employment
should it occur was either (x) at the request of a third party who has taken
steps reasonably calculated to effect a change in control, or (y) otherwise
arose in connection with a Change in Control), or (ii) the date the Change of
Control occurs, and (b) ending on the last day of the 24th calendar month
immediately following the month the Change of Control occurred.

 

5.8                                 “Date of Termination” means (i) if the
Executive’s employment is terminated due to the Executive’s death, the Date of
Termination shall be the date of death; (ii) if the Executive’s employment is
terminated due to Disability, the Date of Termination is the Disability
Effective Date; (iii) if the Executive’s employment is terminated by the Bank or
the Company for Cause, the Date of Termination is the date on which the Bank or
the Company gives notice to the Executive of such termination; (iv) if the
Executive’s employment is terminated by the Bank or the Company without Cause or
voluntarily by the Executive, the Date of Termination shall be the date
specified in the notice of termination; and (v) if the Executive’s employment
terminates for any other reason, the Date of Termination shall be the
Executive’s final date of employment.

 

5.9                                 “Disability” shall mean a physical or mental
condition of the Executive which occurs and persists and which, in the written
opinion of a physician selected by the Bank or its insurers and acceptable to
the Executive or the Executive’s legal representative, and, in the written
opinion of such physician, the condition will render the Executive unable to
return to his duties for an indefinite period of not less than 180 days.

 

6

--------------------------------------------------------------------------------


 

6.                                       Termination.

 

6.1                                 This Agreement may be terminated for the
following reasons:

 

(a)                                  Death.  This Agreement shall terminate
automatically upon the Executive’s death.

 

(b)                                 Disability.  In the event of the Executive’s
Disability, the Bank may give the Executive a notice of termination.  In such
event, the Executive’s employment with the Bank and this Agreement shall
terminate without further act of the parties effective on the 30th day after
receipt of such notice by the Executive (the “Disability Effective Date”)
provided, however, that within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’ duties. 
Unless otherwise agreed in writing between the Executive, the Bank and the
Company, the Executive shall immediately cease performing and discharging the
duties and responsibilities of his positions and remove himself and his personal
belongings from the Bank’s and the Company’s premises.  All rights and
obligations accruing to the Executive under this Agreement shall cease at such
termination, except that such termination shall not prejudice the Executive’s
rights regarding employment benefits which shall have accrued prior to such
termination, and any other remedy which the Executive may have at law, in equity
or under this Agreement, which remedy accrued prior to such termination.

 

(c)                                  Cause.    The Bank or the Company may
terminate the Executive’s employment and this Agreement for Cause.  Unless
otherwise agreed in writing between the Executive, the Bank and the Company, the
Executive shall immediately cease performing and discharging the duties and
responsibilities of his positions and remove himself and his personal belongings
from the Bank’s and the Company’s premises.  All rights and obligations accruing
to the Executive under this Agreement shall cease at such termination, except
that such termination shall not prejudice the Executive’s rights regarding
employment benefits which shall have accrued prior to such termination, and any
other remedy which the Executive may have at law, in equity or under this
Agreement, which remedy accrued prior to such termination.

 

(d)                                 Termination by Bank or the Company without
Cause.  The Bank or the Company may, at its election and in its sole discretion,
terminate the Executive’s employment and this Agreement at any time and for any
reason or for no reason, upon 30 days prior written notice to the Executive,
without prejudice to any other remedy to which the Bank or the Company may be
entitled either at law, in equity or under this Agreement.  Unless otherwise
agreed in writing between the Executive, the Bank and the Company, the Executive
shall immediately cease performing and discharging the duties and
responsibilities of his positions and remove himself and his personal belongings
from the Bank’s and the Company’s premises.  All rights and obligations accruing
to the Executive under this Agreement shall cease at such termination, except
that such termination shall not prejudice the Executive’s rights regarding
employment benefits which shall have accrued prior to such termination,
including the right to receive the severance benefits specified in
Section 6.2(a) or 6.2(b) below, and any other remedy which the Executive may
have at law, in equity or under this Agreement, which remedy accrued prior to
such termination.

 

(e)                                  Voluntary Termination by Executive.  The
Executive may terminate his employment and this Agreement at any time and for
any reason or no reason, upon 30 days prior

 

7

--------------------------------------------------------------------------------


 

written notice to the Bank and the Company.  Unless otherwise agreed in writing
between the Executive, the Bank and the Company, the Executive shall immediately
cease performing and discharging the duties and responsibilities of his
positions and remove himself and his personal belongings from the Bank’s and the
Company’s premises. All rights and obligations accruing to the Executive under
this Agreement shall cease at such termination, except that such termination
shall not prejudice the Executive’s rights regarding employment benefits which
shall have accrued prior to such termination and any other remedy which the
Executive may have at law, in equity or under this Agreement, which remedy
accrued prior to such termination.

 

6.2                                 Certain Benefits upon Termination.

 

(a)                                  Termination without Cause.  In the event
this Agreement is terminated based on Section 6.1(d) (termination without
Cause), then in such case, the Executive shall receive the Accrued Obligations
on the Date of Termination, and severance benefits constituting of:

 

(i)                                     cash payment in the amount equal to one
(1) times the sum of the Executive’s (A) Base Salary and (B) the Average Annual
Bonus payable in a lump sum within 30 days of the Date of Termination, and

 

(ii)                                  continuation of group insurance coverages
specified in Section 3.4(b) of this Agreement on terms at least equal to those
if the Executive’s employment had not been terminated, but not less favorable
than that provided to other executives in comparable positions with the Bank,
for a period of 12 months from the Date of Termination, including, continuation
of medical coverage for the Executive and his dependents pursuant to The
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), or under
applicable California law pursuant to Assembly Bill No. 1401 (“Cal COBRA”), with
one hundred percent (100%) of premiums for the insurance coverages payable by
the Bank or the Company monthly to the Executive for a period of 12 months from
the Date of Termination.  After expiration of the 12 month period, the Executive
and his dependents shall have such rights to continue to participate under the
Bank’s or the Company’s group insurance coverages specified in Section 3.4(b) of
this Agreement at the Executive’s expense to the extent available under the
terms of the plan or benefit.  The Executive agrees to notify the Bank or the
Company as soon as practicable, but not less than 10 business days in advance of
the commencement of comparable insurance coverages with another employer.  The
Bank’s obligation for the 12 month period specified herein with respect to the
foregoing benefits shall be limited to the extent that the Executive obtains any
such benefits pursuant to a subsequent employer’s benefit plans, in which case
the Bank may reduce the coverage of any benefits it is required to provide the
Executive hereunder so long as the aggregate coverages and benefits of the
combined benefit plans of the new employer are not substantially less favorable
to the Executive than the coverages and benefits required to be provided
hereunder.

 

Notwithstanding the foregoing or any other provision of this Agreement, if any
part or all of the severance benefits is subject to taxation under Section 409A
of the Code, as determined by the Bank or the Company, with the advice of its
independent accounting firm or other tax advisors, then the severance benefits
shall be subject to modification as set forth in Section 7 of this Agreement.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, when the Executive is entitled to the severance
benefits provided in Section 6.2(b), then Executive shall not be entitled to the
severance benefits pursuant to this Section 6.2(a).

 

The Executive acknowledges and agrees that severance benefits pursuant to this
Section 6.2(a) are in lieu of all damages, payments and liabilities on account
of the early termination of this Agreement and are the sole and exclusive remedy
for the Executive for a termination specified in Section 6.1(d).

 

(b)                                 Termination and Change in Control.  In the
event of a Change in Control and at any time during the Change of Control Period
(x) the Executive’s employment is terminated, or (y) without Executive’s written
consent there occurs any material adverse change in the nature and scope of the
Executive’s position, responsibilities, duties, or a change of 30 miles or more
in the Executive’s location of employment, or any material reduction in
Executive’s compensation or benefits and Executive voluntarily terminates his
employment, then the Executive shall receive the Accrued Obligations on the Date
of Termination, and the severance benefits consisting of:

 

(i)                                     cash payment in the amount equal to two
(2) times the sum of the Executive’s (A) Base Salary and (B) the Average Annual
Bonus, payable in a lump sum within 30 days of the Date of Termination, and

 

(ii)                                  continuation of group insurance coverages
specified in Section 3.4(b) of this Agreement on terms at least equal to those
if the Executive’s employment had not been terminated, but not less favorable
than that provided to other executives in comparable positions with the Bank or
the Company, for a period of 24 months from the Date of Termination, including
continuation of medical coverage for the Executive and his dependents pursuant
to Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), or under
applicable California law pursuant to Assembly Bill No. 1401 (“Cal COBRA”), with
one hundred percent (100%) of premiums for the insurance coverages payable by
the Bank or the Company monthly to the Executive for a period of 24 months from
the Date of Termination.  After such expiration of the 24 month period, the
Executive and his dependents shall have such rights to continue to participate
under the Bank’s or the Company’s group insurance coverages specified in
Section 3.4(b) of this Agreement at the Executive’s expense to the extent
available under the terms of the plan or benefit.  The Executive agrees to
notify the Bank or the Company as soon as practicable, but not less than 10
business days in advance of the commencement of comparable insurance coverages
with another insurance carrier.  The Bank’s or the Company’s obligation for the
24 month period specified herein with respect to the foregoing benefits shall be
limited to the extent that the Executive obtains any such benefits pursuant to a
subsequent employer’s benefit plans, in which case the Bank or the Company may
reduce the coverage of any benefits it is required to provide the Executive
hereunder so long as the aggregate coverages and benefits of the combined
benefit plans of the new employer are not substantially less favorable to the
Executive than the coverages and benefits required to be provided hereunder.

 

Notwithstanding the foregoing or any other provision of this Agreement, if any
part or all of the severance benefits is subject to taxation under Section 409A
of the Code, as determined by the Bank or the Company, with the advice of its
independent accounting firm or

 

9

--------------------------------------------------------------------------------


 

other tax advisors, then the severance payment shall be subject to modification
as set forth hereafter in Section 7 of this Agreement.

 

The Executive acknowledges and agrees that severance benefits pursuant to this
Section 6.2(b) are in lieu of all damages, payments and liabilities on account
of the events described above for which such severance benefits may be due the
Executive under Section 6.2(b) of this Agreement.  This Section 6.2(b) shall be
binding upon and inure to the benefit of the Bank and the Company and their
respective successors and assigns.

 

Notwithstanding the foregoing, the Executive shall not be entitled to receive
severance benefits pursuant to this Section 6.2(b) in the event his termination
of employment results from an occurrence described in Sections 6.1(a), 6.1(b) or
6.1(c).

 

(c)                                  Death.    If the Executive’s employment
terminates by reason of the Executive’s death, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and any incentive
compensation for the year in which the death occurred prorated through the Date
of Termination.  Accrued Obligations shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination; provided, however, that payment may be deferred until the
Executive’s executor or personal representative has been appointed and qualified
pursuant to the laws in effect in the Executive’s jurisdiction of residence at
the time of the Executive’s death.  The Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Bank to the estate and beneficiaries of other
executives in comparable positions with the Bank under such plans, programs,
practices and policies relating to death benefits, if any, as in effect on the
date of the Executive’s death.

 

(d)                                 Disability.  If the Executive’s employment
terminates during the Term by reason of the Executive’s Disability, this
Agreement shall terminate without further obligations to the Executive under
this Agreement, other than for payment of Accrued Obligations, and any incentive
compensation for the year in which the termination occurs prorated through the
Date of Termination and any benefits under such plans, programs, practices and
policies relating to disability benefits, if any, as in effect on the Date of
Termination.

 

(e)                                  Cause/Voluntary Termination.  If the
Executive’s employment terminates for Cause, this Agreement shall terminate
without further obligations to the Executive other than the obligation to pay to
the Executive the Accrued Obligations.  If the Executive’s employment terminates
due to the Executive’s voluntarily termination, except as provided in clause
(y) of the first paragraph of Section 6.2(b), this Agreement shall terminate
without further obligations to the Executive other than the obligation to pay to
the Executive the Accrued Obligations.

 

(f)                                    Single Trigger Event.    The provisions
for payments contained in this Section 6.2 may be triggered only once during the
term of this Agreement, so that, for example, should the Executive be terminated
because of a Disability and should there thereafter be a Change of Control, then
the Executive would be entitled to be paid only under Section 6.2(d) and not
under Section 6.2(b), as well. In addition, the Executive shall not be entitled
to receive severance benefits of any kind from any parent, wholly owned
subsidiary or other affiliated

 

10

--------------------------------------------------------------------------------


 

entity of the Bank or the Company if in connection with the same event of series
of events the payments provided for in this Section 6.2 has been triggered.

 

7.                                       Section 409A Limitation.  It is the
intention of the Bank, the Company and the Executive that the severance benefits
payable to the Executive under Section 6.2 either be exempt from, or otherwise
comply with, Section 409A (“Section 409A”) of the Code.

 

Notwithstanding any other term or provision of this Agreement, to the extent
that any provision of this Agreement is determined by the Bank or the Company,
with the advice of its independent accounting firm or other tax advisors, to be
subject to and not in compliance with Section 409A, including, without
limitation, the definition of Change in Control or the timing of commencement
and completion of severance benefits and/or other benefit payments to the
Executive hereunder, or the amount of any such payments, such provisions shall
be interpreted in the manner required to exempt the benefits from or to comply
with Section 409A.  The Company, the Bank and the Executive acknowledge and
agree that such interpretation could, among other matters, (i) limit the
circumstances or events that constitute a “change in control;” (ii) delay for a
period of 6 months or more, or otherwise modify the commencement of severance
and/or other benefit payments; (iii) modify the completion date of severance
and/or (iv) other benefit payments and/or reduce the amount of the benefit
otherwise provided.

 

The Company, Bank and the Executive further acknowledge and agree that if, in
the judgment of the Bank or the Company, with the advice of its independent
accounting firm or other tax advisors, amendment of this Agreement is necessary
to exempt the benefits from or to comply with Section 409A, the Bank, the
Company and the Executive will negotiate reasonably and in good faith to amend
the terms of this Agreement to the extent necessary so that it exempts the
benefits from or to comply with Section 409A (with the most limited possible
economic effect on the Bank, the Company and the Executive).  For example, if
this Agreement is subject to Section 409A and Section 409A requires that
severance and/or other benefit payments must be delayed until at least 6 months
after the Executive terminates employment, then the Bank, the Company and the
Executive shall delay payments and/or promptly seek a written amendment to this
Agreement that would, if permissible under Section 409A, eliminate any such
payments otherwise payable during the first 6 months following the Executive’s
termination of employment and substitute therefore a lump sum payment or an
initial installment payment, as applicable, at the beginning of the 7th month
following the Executive’s termination of employment which, in the case of an
initial installment payment, would be equal in the aggregate to the amount of
all such payments thus eliminated.  Notwithstanding the foregoing, (a) the
Executive and his dependents shall not be denied access to and participation in
any health or medical insurance coverage and benefits, for any period of time
the Executive and his dependants are otherwise eligible, and (b) the Executive
acknowledges and agrees that the Company or the Bank shall have the exclusive
authority to determine whether the Executive is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i).

 

8.                                       Gross Up Of Section 280G and 409A Tax. 
If all or any portion of the amounts payable to the Executive under this
Agreement, either alone or together with other payments or benefits which the
Executive has the right to receive from the Bank or the Company, constitute
“excess parachute payments” within the meaning of Section 280G of the Code, that
are subject to the excise tax imposed by section 4999 of the Code (or similar
tax and/or assessment), or any tax is imposed on the Executive under
Section 409A, the Bank or the Company (and its successor)

 

11

--------------------------------------------------------------------------------


 

shall increase the amount payable under this Agreement to the extent necessary
to afford the Executive substantially the same economic benefit under this
Agreement as the Executive would have received had no such excise tax under
Section 280G or tax under Section 409A been imposed on the payments due the
Executive under this Agreement.  The determination of the amount of any such
taxes shall be made by the independent accounting firm employed by the Bank or
the Company, immediately prior to the Change in Control, or such other
independent accounting firm or advisor as may be mutually agreeable to the Bank
or the Company (and their respective successor), and the Executive in the
exercise of their reasonable good faith judgment.  If, at a later date, it is
determined (pursuant to final regulations or published rulings of the Internal
Revenue Service, final judgment of a court of competent jurisdiction, or
otherwise) that the amount of any such taxes payable to the Executive is greater
than the amount initially so determined, then the Bank or the Company (or its
successor) shall pay to the Executive an amount equal to the sum of such
additional taxes and any interest, fines and penalties resulting from such
underpayment, plus an amount necessary to reimburse the Executive substantially
for any income, excise or other taxes payable by the Executive with respect to
such amounts.  All gross-up payments made hereunder, shall be paid within the
period specified by Treasury Regulation Section 1.409A-3(i)(1)(v) so that the
gross-up payment shall qualify as providing for payment at a specified time or
on a fixed schedule.

 

9.                                       Assignment.  This Agreement will inure
to the benefit of and be binding upon the Bank and the Company and any of their
respective successors and assigns.  In view of the personal nature of the
services to be performed under this Agreement by the Executive, the Executive
will not have the right to assign or transfer any of his rights, obligations or
benefits under this Agreement.  The Bank and the Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Bank
or the Company to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Bank and the Company would be
required to perform it if no such succession had taken place.  As used in this
Agreement, “Bank” or “the Company” shall mean the Bank or the Company, as
applicable, as hereinbefore defined and any successor to the Company’s or Bank’s
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

10.                                 Specific Performance.  The Executive hereby
represents and agrees that the services to be performed under the terms of this
Agreement are of a special, unique, unusual, extraordinary, and intellectual
character that gives them a peculiar value, the loss of which cannot be
reasonably or adequately compensated in damages in an action at law.  The
Executive therefore expressly agrees that the Bank and the Company, in addition
to any other rights or remedies that the Bank and the Company may possess, shall
be entitled to injunctive and other equitable relief to prevent or remedy a
breach of this Agreement by the Executive.

 

11.                                 Noncompetition, No solicitation And
Nondisclosure By The Executive.

 

(a)                                  Definitions.  The term “Trade Secrets”
shall be given its broadest possible interpretation and shall mean any
information, including formulas, patterns, compilations, reports, records,
programs, devices, methods, know-how, negative know-how, techniques, raw
material properties and specifications, formulations, discoveries, ideas,
concepts, designs, technical information, drawings, data, customer and supplier
lists, information regarding customers, buyers and suppliers, distribution
techniques, production processes, research and

 

12

--------------------------------------------------------------------------------


 

development projects, marketing plans, general financial information and
financial information concerning customers, the Company’s or the Bank’s legal,
business and financial structure and operations, and other confidential and
proprietary information or processes which (i) derive independent economic
value, actual or potential, from not being generally known to the public or to
other persons who can obtain economic value from its disclosure or use and
(ii) are the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 

The term “Proprietary Information” shall also be given its broadest possible
interpretation and shall mean any and all information disclosed or made
available by the Bank to the Executive including, without limitation, any
information which is not publicly known or available and upon which the Bank’s
business or success depends.

 

(b)                                 The Executive shall not, during the term of
this Agreement, directly or indirectly, either as an employee, employer,
consultant, agent, principal, stockholder (except as permitted in Section 1.2 of
this Agreement), officer, director, or in any other individual or representative
capacity, engage or participate in any competitive banking or financial services
business without the prior written consent of the Board of Directors of the Bank
or the Company.

 

(c)                                  Following termination of this Agreement and
the Executive’s employment hereunder, the Executive shall not use any Trade
Secret or Proprietary Information of the Bank or the Company or their affiliates
and subsidiaries to solicit, encourage or assist, directly, indirectly or in any
manner whatsoever, (i) any employees of the Bank, the Company or their
affiliates and subsidiaries (including any former employees who voluntarily
terminated employment with the Bank or the Company within a 12 month period
prior to the Executive’s termination of employment) to resign or to apply for or
accept employment with any other competitive banking or financial services
business within the counties in California in which the Bank has located its
headquarters or branch offices; or (ii) any customer, person or entity that has
a business relationship with the Bank during the 12 month period prior to the
Executive’s termination of employment with the Bank, or was engaged in a
business relationship with the Bank, to terminate such business relationship and
engage in a business relationship with any other competitive banking or
financial services business within the counties in California in which the Bank
has located its headquarters or branch offices.

 

(d)                                 In addition and not as any limitation on the
provisions of this Section 11, following termination of this Agreement and the
Executive’s employment hereunder and for 12 months thereafter, the Executive
shall not directly or indirectly, individually or as a consultant to, or as an
employee, officer, stockholder, director or other owner of or participant in any
business entity that engages in or seeks to engage in any banking or financial
services business, solicit (or assist in soliciting) any person who is, or at
any time within 1 month prior to the Executive’s termination of employment was,
an employee of the Company or the Bank who earned $25,000 on an annual rate or
more as an employee of the Company or the Bank to work for (as an employee,
consultant or otherwise) any business, individual, partnership, firm,
corporation, or other entity whether or not engaged in competitive business with
the Bank or the Company.

 

12.                                 Disclosure of Information.  The Executive
shall not, at any time or in any manner, directly or indirectly, either before
or after termination of this Agreement, without the prior written consent of the
Board of Directors of the Company or except as required by law to comply with
legal process including, without limitation, by oral questions, interrogatories,
requests for

 

13

--------------------------------------------------------------------------------


 

information or documents, subpoena, civil investigative demand or similar
process, use for his own benefit or the benefit of any other person or entity,
or otherwise disclose or communicate to any person or entity including, without
limitation, the media or by way of the World Wide Web, any information
concerning any Trade Secret or Proprietary Information of the Company or the
Bank.  The Executive further recognizes and acknowledges that any Trade Secrets
concerning any customers of the Bank or the Company and their respective
affiliates and subsidiaries, as it may exist from time to time, is strictly
confidential and is a valuable, special and unique asset of the Bank’s and the
Company’s business.  In the event the Executive is required by law to disclose
Trade Secrets or Proprietary Information, the Executive will provide the Bank
and the Company, and their counsel with immediate notice of such request so that
they may consider seeking a protective order.  If, in the absence of a
protective order or the receipt of a waiver hereunder, the Executive is
nonetheless, in the written opinion of knowledgeable counsel, compelled to
disclose Trade Secrets or Proprietary Information to any tribunal or any other
party or else stand liable for contempt or suffer other material censure or
material penalty, then the Executive may disclose (on an “as needed” basis only)
such information to such tribunal or other party without liability hereunder. 
Notwithstanding the foregoing, the Executive may disclose Trade Secrets or
Proprietary Information as may be required by any regulatory agency having
jurisdiction over the operations of the Bank or the Company in connection with
an examination of the Bank or the Company or other proceeding conducted by such
regulatory agency.

 

13.                                 Written, Printed or Electronic Material. 
All written, printed or electronic material, notebooks and records including,
without limitation, computer disks, Blackberry (or similar devices), or lap top
used by the Executive in performing duties for the Bank or the Company, other
than the Executive’s personal address lists, telephone lists, notes and diaries,
are and shall remain the sole property of the Bank and the Company.  Upon
termination of employment, the Executive shall promptly return all such material
(including all copies, extracts and summaries thereof) to the Bank.

 

14.                                 Emergency Economic Stabilization Act of 2008
and American Recovery and Reinvestment Act of 2009.  Notwithstanding any
provisions in this Agreement to the contrary, as long as the U.S. Treasure own
any stock or assets of the Bank or the Company pursuant to the Emergency
Economic Stabilization Act of 2008 (the “EESA”) and/or the Troubled Asset Relief
Program established by EESA and the American Recovery and Reinvestment Act of
2009 (“ARRA”), in the event that any payment or benefit to Executive pursuant to
the terms of this Agreement or otherwise in connection with the Executive’s
termination of employment or contingent upon a change in ownership or control
pursuant to any plan or arrangement or other agreement with the Bank or the
Company (or any affiliate) would constitute a “parachute payment” or any other
prohibited payment within the meaning of EESA or ARRA, then the payments and
benefits payable or to be received by the Executive shall not be payable or
shall be reduced to the minimum extent necessary to comply with EESA and ARRA
and any rules and regulations promulgated thereunder by the United States
Department of Treasury.  This Section 14 shall no longer be in effect after such
time as the United States Treasury does not own any equity or debt interest in
the Company.

 

15.                                 Miscellaneous.

 

15.1                           Notice.  For the purpose of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given

 

14

--------------------------------------------------------------------------------


 

when personally delivered or 3 days after the date of mailing by United States
mail, certified or registered, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below, or to such other
addresses as either party may have furnished to the other in writing in
accordance herewith, except that notice of a change of address shall be
effective only upon actual receipt:

 

Company:

 

HERITAGE COMMERCE CORP

150 Almaden Blvd.

San Jose, CA 95113

Attn: Chief Executive Officer

 

 

 

Bank:

 

HERITAGE BANK OF COMMERCE

150 Almaden Blvd.

San Jose, CA 95113

Attn: President

 

 

 

with a copy to:

 

Buchalter Nemer

1000 Wilshire Boulevard, Suite 1500

Los Angeles, CA 90017-2457

Attn: Mark A. Bonenfant, Esq.

 

 

 

Executive:

 

Michael Benito

150 Almaden Boulevard

San Jose, CA 95113

 

15.2                           Amendments or Additions.  No amendment,
modification or additions to this Agreement shall be binding unless in writing
and signed by the parties hereto.

 

15.3                           Section Headings.  The section headings used in
this Agreement are included solely for convenience and shall not affect, or be
used in connection with, the interpretation of this Agreement.

 

15.4                           Severability.  The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof.

 

15.5                           Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but both of which
together will constitute one and the same instrument.

 

15.6                           Mediation.  Prior to engaging in any legal or
equitable litigation or other dispute resolution process, regarding any of the
terms and conditions of this Agreement between the parties, or concerning the
subject matter of the Agreement between the parties, each party specifically
agrees to engage in good faith, in a mediation process at the expense of the
Bank or the Company, complying with the procedures provided for under California
Evidence Code Sections 1115 through and including 1125, as then currently in
effect.  The parties further and specifically agree to use their best efforts to
reach a mutually agreeable resolution of the matter.  The parties understand and
specifically agree that should any party to this Agreement refuse to

 

15

--------------------------------------------------------------------------------


 

participate in mediation for any reason, the other party will be entitled to
seek a court order to enforce this provision in any court of appropriate
jurisdiction requiring the dissenting party to attend, participate, and to make
a good faith effort in the mediation process to reach a mutually agreeable
resolution of the matter.

 

15.7                           Arbitration.  To the extent not resolved through
mediation as provided in Section 15.6, all claims, disputes and other matters in
question arising out of or relating to this Agreement, any termination of the
Executive’s employment, the enforcement or interpretation of this Agreement, or
because of an alleged breach, default, or misrepresentation in connection with
any of the provisions of this Agreement, including (without limitation) any
state or federal statutory claims, shall be resolved by binding arbitration in
Santa Clara County, California, before a sole arbitrator (the “Arbitrator”)
mutually selected by the parties from Judicial Arbitration and Mediation
Services (“JAMS”) in accordance with the rules and procedures of JAMS then in
effect.  If JAMS is no longer able to supply the arbitrator, such arbitrator
shall be mutually selected from the American Arbitration Association (“AAA”). 
The obligation of the parties to arbitrate pursuant to this clause shall be
specifically enforced in accordance with, and shall be conducted consistently
with the provisions of Title 9 of Part 3 of the California Code of Civil
Procedure as the exclusive remedy of such dispute; provided, however, that
provisional injunctive relief may, but need not, be sought in a court of law
while arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator.  Final resolution of any dispute through
arbitration may include any remedy or relief that the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes.  At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based.  Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction.

 

15.8                           Attorneys Fees.  In the event of litigation,
arbitration or any other action or proceeding between the parties to interpret
or enforce this Agreement, or any part thereof or relating to this Agreement,
the prevailing party shall be entitled to recover its costs related to such
action or proceeding and its reasonable fees of attorneys, accountants and
expert witnesses incurred by such party in connection with any such action or
proceedings.  The prevailing party shall be deemed to be the party which obtains
substantially the relief sought by final resolution, compromise or settlement,
or as may otherwise be determined by order of a court of competent jurisdiction
in the event of litigation, an award or decision of an arbitrator in the event
of arbitration.

 

15.9                           Entire Agreement.  This Agreement supersedes any
and all agreements, either oral or in writing, between the parties with respect
to the employment of the Executive by the Bank and the Company and contains all
of the covenants and agreements between the parties with respect to the
employment of the Executive by the Bank and the Company; provided, however,
that, this Agreement does not supersede or replace the rights and benefits under
any stock option agreement between the Company and the Executive.  Each party to
this Agreement acknowledges that no other representations, inducements,
promises, or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not set forth herein, and that
no other agreement, statement, or promise not contained in this Agreement shall
be valid or binding on either party.

 

16

--------------------------------------------------------------------------------


 

15.10                     Waiver.  The failure of a party to insist on strict
compliance with any of the terms, provisions, covenants, or conditions of this
Agreement by another party shall not be deemed a waiver of any term, provision,
covenant, or condition, individually or in the aggregate, unless such waiver is
in writing, nor shall any waiver or relinquishment of any right or power at any
one time or times be deemed a waiver or relinquishment of that right or power
for all or any other times.

 

15.11                     Severability.  If any provision in this Agreement is
held by a court of competent jurisdiction or arbitrator to be invalid, void, or
unenforceable, the remaining provisions shall nevertheless continue in full
force and effect without being impaired or invalidated in any way.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

 

15.12                     Interpretation.  This Agreement shall be construed
without regard to the party responsible for the preparation of the Agreement and
shall be deemed to have been prepared jointly by the parties.  Any ambiguity or
uncertainty existing in this Agreement shall not be interpreted against any
party, but according to the application of other rules of contract
interpretation, if an ambiguity or uncertainty exists.

 

15.13                     Governing Law and Venue.  The laws of the State of
California, other than those laws denominated choice of law rules, shall govern
the validity, construction and effect of this Agreement.  Any action which in
any way involves the rights, duties and obligations of the parties hereunder and
is not resolved by binding arbitration shall be brought in the courts of the
State of California and venue for any action or proceeding shall be in Santa
Clara County or in the United States District Court for the Northern District of
California, and the parties hereby submit to the personal jurisdiction of said
courts.

 

15.14                     Payments Due Deceased Executive.  If the Executive
dies prior to the expiration of the term of his employment (except termination
resulting from such death), any payments that may be due the Executive from the
Bank or the Company under this Agreement as of the date of death shall be paid
to the Executive’s heirs, beneficiaries, successors, permitted assigns or
transferees, executors, administrators, trustees, or any other legal or personal
representatives.

 

15.15                     Effect of Termination on Certain Provisions.  Upon the
termination of this Agreement, the obligations of the Bank, the Company and the
Executive hereunder shall cease except to the extent of the Bank’s or the
Company’s obligation to make payments, if any, to or for the benefit of the
Executive following termination, and provided that Sections 4, 6.2, 7, 8, 9, 10,
11, 12, 13, 14, 15.1, 15.3, 15.4, 15.6, 15.7, 15.8, 15.9, 15.10, 15.11, 15.12,
15.13, 15.14, and 15.15 shall remain in full force and effect.

 

[The remainder of this page intentionally left blank.]

 

17

--------------------------------------------------------------------------------


 

15.16                     Advice of Counsel and Advisors.  The Executive
acknowledges and agrees that he has read and understands the terms and
provisions of this Agreement and prior to signing this Agreement, he has had the
advice of counsel and/or such other advisors as he deemed appropriate in
connection with his review and analysis of such terms and provisions of this
Agreement.

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.

 

 

“COMPANY”

 

 

 

HERITAGE COMMERCE CORP,

 

a California bank holding company

 

 

 

 

 

By:

/s/ Walter Kaczmarek

 

 

Walter Kaczmarek,

 

 

Chief Executive Officer

 

 

 

 

 

“BANK”

 

 

 

HERITAGE BANK OF COMMERCE,

 

a California banking corporation

 

 

 

 

 

By:

/s/ Walter Kaczmarek

 

 

Walter Kaczmarek,

 

 

President

 

 

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

By:

/s/ Michael Benito

 

 

Michael Benito

 

18

--------------------------------------------------------------------------------